The opinion of the court was delivered by
Dixon, J.
This suit is based on a policy of insurance, issued May 26th, 1897, by the defendant to Francis T. Finn, by which the defendant agreed to pay $500 to the plaintiff on the death of Francis. In his application for the policy, made May 19th, 1897, Francis warranted and agreed, as consideration for the policy, that he had never had pneumonia; that he had never been seriously ill, and that he had not been under the care of a physician, except for cold, within two years be*18fore making the application. In accordance with his agreement, these statements were made, by the policy, part of the contract as warranties and conditions, so that if any of them was untrue the policy should be void.
In answer to the plaintiffs declaration alleging generally performance of all conditions, the defendant specially pleaded the falsity of the statements above set forth. At the trial the uncontradicted testimony was that in December, 1895, and January, 1896, Francis had been ill with pneumonia, by which he was confined to his bed, under the care of a physician, for about two weeks. On this proof the trial court directed a verdict for the defendant, to which' exception was taken, and thereupon error is now assigned.
The direction complained of is fully sustained by the adjudications of this court. Metropolitan Life Insurance Co. v. McTague, 20 Vroom 587; Glutting v. Metropolitan Life Insurance Co., 21 Id. 287. The suggestion that the illness experienced by the applicant could be truthfully described as “a. cold” cannot be reasonably entertained, and the insurer had a right to expect information more consonant with the fact. The warranty made the validity of the policy dependent on such information being given.
The judgment is affirmed.